 342 NLRB No. 54 
Consolidated Food Services, Inc. d/b/a Express 
Gourmet 
and
 Local 24, Hotel and  Restaurant 
Employees International Union, AFLŒCIO.  
Case 7ŒCAŒ44786
 July 27, 2004 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
 AND WALSH SUPPLEMENTAL DECISION AND ORDER 
The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 

an answer to the compliance specification. 
On March 14, 2003,
1 the National Labor Relations 
Board issued a Decision and Order directing the Respon-
dent to, among other things, make whole former unit 
employees for any loss of earnings and other benefits 

resulting from the Respondent™s failure to bargain with 
the Union concerning the effects of the closure of its De-
troit Metropolitan Airport facilit
y, in violation of Section 
8(a)(5) and (1) of the Act.  On November 3, 2003, the 
United States Court of Appeals for the Sixth Circuit en-
tered its judgment enforcing in full the Board™s Order.
2 A controversy having arisen over the amount of back-
pay due the former unit empl
oyees, on April 15, 2004, 
the Regional Director issu
ed a compliance specification 
and notice of hearing alleging the amounts due under the 
Board™s Order.  The compliance specification notified 
the Respondent that it should file a timely answer com-

plying with the Board™s Rules and Regulations.  The Re-
spondent failed to file an answer. 
By letter dated May 12, 2004, the Regional Attorney 
advised the Respondent that no answer to the compliance 
specification had been received 
and that unless an answer 
was filed by May 20, 2004, a motion for default judg-
ment would be filed.
3  The Respondent did not file an 
answer. On June 14, 2004, the General Counsel filed with the 
Board a Motion for Default Judgment, with exhibits at-
tached.  On June 18, 2004, 
the Board issued an order 
transferring the proceeding 
to the Board and a Notice to 
Show Cause why the motion should not be granted.  The 
Respondent filed no response.  The allegations in the 
                                                          
 1 338 NLRB No. 114. 
2 81 Fed. Appx. 13. 
3 Copies of the May 12, 2004 letter were sent to the Respondent by 
certified and regular mail.  The copy 
sent by certified mail was returned 
to the Regional Office marked ﬁunclaimed.ﬂ  It is well settled that a 
respondent™s failure or refusal to 
accept certified mail or to provide for 
appropriate service cannot serve to def
eat the purposes of the Act.  See, 
e.g., 
I.C.E. Electric, Inc.
, 339 NLRB No. 36 fn. 2 (2003), and cases 
cited therein.   
motion and in the compliance specification are therefore 
undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.56(a) of the Board™s Rules and Regula-
tions provides that a respondent shall file an answer 

within 21 days from servi
ce of a compliance specifica-
tion.  Section 102.56(c) provides that if the respondent 
fails to file an answer to the specification within the time 

prescribed by this section, th
e Board may, either with or 
without taking evidence in support of the allegations of 
the specification and without further notice to the re-
spondent, find the specification to be true and enter such 
order as may be appropriate.   
According to the uncontroverted allegations of the mo-
tion for default judgment, the Respondent, despite having 
been advised of the filing requirements, has failed to file 

an answer to the compliance 
specification.  In the ab-
sence of good cause for the Re
spondent™s failure to file 
an answer, we deem the al
legations in the compliance 
specification to be admitted as true, and grant the Gen-
eral Counsel's motion for de
fault judgment.  Accord-
ingly, we conclude that the net backpay due the unit em-

ployees is as stated in the compliance specification and 
we will order the Respondent to pay those amounts to the 
employees, plus interest accrued to the date of payment. 
ORDER The National Labor Relations Board orders that the 
Respondent, Consolidated Food Services, Inc. d/b/a Ex-

press Gourmet, Southfield, Michigan, its officers, agents, 
successors, and assigns, shall 
make whole the individuals 
named below by paying them the amounts following 
their names, plus interest as set forth in 
New Horizons for 
the Retarded
, 283 NLRB 1173 (1987), and minus tax 
withholdings required by Federal and State laws: 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 2  Madeana Brown $     555.00 
Degeane Cleveland        555.00 
Valerie Carter     1,482.00 

Laizara Dillard        555.00 
Barbara Frazier     1,218.75 
Stephanie L. Hamby        840.00 

Antonio Henry        555.00 
Alford Hickson        555.00 
Terri A. Jefferson        555.00 

Laurie Ledford        592.00 
Gary Lewis        555.00 
Johnnie Myles        555.00 
Kamani Patterson        600.00 
Steve Putman          20.00 
Derrick Reed          50.00 

Elmuhammad Rhodes        555.00 
Antonie Ruffin        555.00 
William D. Smith        555.00 

Rencee Street        555.00 
Rochelle Street        555.00 
Toroitez Talyor     1,536.00 

Clara Urquhart        555.00 
                          TOTAL $14,108.75 
 